Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 17th, 2021 has been entered. Claims 1, 3, 6-20, and 24-26 remain pending in the application.
Claim Objections
Claim 13 is objected to because of the following informality:  
	Claim 13 recites “communicating…a user data indicative a user information” (emphasis added).
Appropriate correction is required.  Examiner suggests that Applicant replace the “a” with “of” or add “of” before the term “a.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 
	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention. 

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

	The specification shall conclude with one or more claims particularly pointing out and distinctly 
	claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites the limitation “receiving the user data indicative of a user child-seat need” in line 16. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted the “user data indicating information about at least one vehicle user” recited 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (US Patent Application Publication No. 20060259353) in view of Iyer (US Patent No. 9,194,710), Holland (US Patent Application Publication No. 20120066301), and Takeuchi (US Patent Application Publication No. 20070124180).
	Regarding Claim 1, Gutmann teaches a server comprising:  a transceiver configured to communicate data with a remote vehicle computer system and a car-reservation system, wherein the data includes user data indicating information about at least one vehicle user (Gutmann ¶51, “a system to verify user identify and reservation status, wherein the system receives identifying information from a potential user, communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to a positive verification of the user identity and his reservation status” (the “system” and “identifying information” teach the claimed “transceiver” and “user data,” respectively, as the system communicates with both the remote vehicle computer mounted inside the vehicle along with central reservation system acting as the car reservation system). ¶55 provides the remote vehicle computer system explained as the in-vehicle computer “each vehicle available for hire 
	a processor configured to utilize the data output a car-sharing social-graph, the car-sharing social-graph including graphical output a vehicle for sharing, a vehicle-location, a user-location, and a potential parking-spot for sharing the vehicle (Gutmann teaches a processor configured to utilize the data to output a vehicle for sharing, a vehicle-location, a user-location and a potential parking spot for sharing the vehicle, wherein the processor is further configured to remotely unlock the vehicle utilizing vehicle control data and determining the vehicle is rented and an authorized user has rented the vehicle utilizing a car-sharing community. See Gutmann ¶47, teaches starting point for the user (user location), collection and return point, (vehicle location and potential parking spot), a vehicle designated for the entity (a vehicle for sharing). In regards to unlocking the vehicle based on the user being authorized to use the vehicle, ¶55 mentions “If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors. While the card reader may obtain such reservation information from the central reservation system through the computer found within its particular vehicle which may in turn communicate with the central reservation system, this card reader also may communicate with the central reservation system directly”, which mentions that the user has a card, and when card approaches card reader of vehicle, it communicates with the server to verify if this user has reservation rights for the vehicle), and
	utilize vehicle control data and determine the vehicle is both rented and an authorized user has rented the vehicle utilizing a car-sharing community (Gutmann ¶52 “the individual is an authorized 
	While Gutmann discloses outputting at a remote, mobile phone a vehicle for sharing, a vehicle-location, a user-location and a potential parking spot for sharing the vehicle (Gutmann ¶52 discloses the user using phone to contact central reservation system), Gutmann does not explicitly disclose a processor configured to utilize the data to output a car-sharing social-graph, the car-sharing social-graph including graphical output depicting a vehicle for sharing, a vehicle-location, a user-location, and a potential parking-spot for sharing the vehicle on a social graph depicting such data.
	However, Iyer discloses a social graph of a vehicle for sharing, a vehicle-location, a user location, and a potential parking spot for sharing the vehicle (Iyer Col. 5 lines 65-67 and Col. 6 lines 1-18 “A representation of the position (graphical output) of the motor vehicle (vehicle location) relative to the mobile device (user location) may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “[…] output a car-sharing social-graph, the car- sharing social-graph including graphical output […]” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since 
	Gutmann does not explicitly teach, however Holland teaches a processor configured to remotely unlock the vehicle via a signal from the server (Holland ¶14 “The vehicle 12 includes on-board telematics 14 that receive diagnostic and other information from various systems on the vehicle 12 and transmit that information to an OnStar.TM. server 16, or service center, using a cellular network including cell towers 18 … the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle doors,” ¶6 “OnStar.TM. also offers a number of other features, including … remote door unlock”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of remotely unlocking the vehicle via a signal from the server as taught in Holland with the shared vehicle transportation system of Gutmann to enable the user “to have more information about his or her vehicle and provide certain vehicle functions remotely” (Holland ¶6) and “easy communication with the vehicle” (Holland ¶18).
	Gutmann does not explicitly teach, however Takeuchi teaches responsive to receiving the user data indicative of a user child-seat need, send an alert notifying an owner of the vehicle of a potential user of the vehicle based on the user data utilizing a cost-optimizer ([0198] “(Step S1604) The rental car reservation information acquisition means 14354 creates a second information acquisition request
that includes, as search keys, the car type decided by the car type deciding means 14351, the rental period decided by the period deciding means 14352, the necessity or not of a child seat decided by the child seat deciding means 14353,” [0199] “(Step S1605) The rental car reservation information acquisition means 14354 transmits the second information acquisition request to the second travel service server device 120,” [0213] “a second information acquisition request that includes, as search 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of responsive to receiving the user data indicative of a user child-seat need, send an alert notifying an owner of the vehicle of a potential user of the vehicle based on the user data utilizing a cost-optimizer as taught in Takeuchi with the shared vehicle transportation system of Gutmann to enable the user to reserve a car that satisfies the child-seat need (Takeuchi [0222]).
	Regarding Claim 3, Gutmann in view of Iyer, Holland, and Takeuchi teach the limitations of claim 1 as discussed above.  Gutmann further teaches wherein the data includes local data including information about the car-sharing community (Gutmann Fig. 4A-4D and ¶52, provide local information about the car sharing community as it shows availabilities of the vehicles and schedule for vehicles for their collection and returns),
	wherein the local data includes at least road information or event information (Gutmann ¶66 “At the central reservation center, the current positions of the vehicles of the pool of vehicles can then be indicated, for example on a map.”  A map includes road information).
	Regarding Claim 6, Gutmann in view of Iyer, Holland, and Takeuchi teach the limitations of claim 1 as discussed above.  Gutmann further teaches wherein the data includes vehicle data indicating information about the vehicle (Gutmann; ¶58, “the central reservation system can inform the 
	Regarding Claim 10, Gutmann in view of Iyer, Holland, and Takeuchi teach the limitations of claim 1 as discussed above.  Gutmann does not explicitly teach, however Iyer teaches wherein the social-graph includes a graphical display depicting a relationship between the vehicle and one or more users within a car-sharing community (Iyer; Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle relative to the mobile device (representation is a graph that shows the vehicle’s location based on GPS and location of user) may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle). The motivation to combine Gutmann in view of Iyer is discussed in claim 1 above and incorporated herein.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, Takeuchi, and Behr (WIPO No. 2016040888 A1).
	Gutmann in view of Iyer, Holland, and Takeuchi teach the limitations of claim 1 as discussed above.  Gutmann further teaches […] a recommendation for a vehicle drop-off location (Gutmann ¶8 states that the drop-off or return point is for the vehicle to be returned back to the location it is picked-up or collected from).
	Gutmann does not explicitly teach, however Behr teaches wherein the social-graph outputs […] (Behr ¶16-¶18, “The customer user interface may present the user with a map for selecting a drop off location, or a text box for entering an address, or combinations thereof” (customer inputs an address, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer, Holland, and Takeuchi by including the social-graph outputs […]” as taught by Behr to include the above features in the invention of Gutmann in view of Iyer, Holland, and Takeuchi. One would be motivated to modify Gutmann in view of Iyer, Holland, and Takeuchi with the teachings of Behr since “a map is presented to show user where vehicle can be dropped off” (Behr ¶16).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, Takeuchi, and Beaurepaire (US Patent Application Publication No. 20160189098).
	Regarding Claim 8, Gutmann in view of Iyer, Holland, and Takeuchi teach the limitations of claim 1 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the processor is further configured to utilize a cost-optimizer to update and identify a non-active node (Beaurepaire ¶80 states “the configuration platform 109 may cause cost optimization of a shared vehicle or a rental vehicle used for accepting and storing the delivery. When a vehicle is optimized for cost, the vehicle is required for storing delivery for as short time period as possible. In such cases the location of the vehicle would be potentially closer to the user's current location, or along the user's upcoming route” (cost optimization is performed for delivery using a shared vehicle, the non-active node is the user, as it states the vehicle would be potentially closer to the user's current location). Further states "optimization of location may also take in to account the delivery company's usual delivery route and match the route to the potential route of the user's vehicle and/or friend's vehicle and/or shared vehicle and/or rental vehicle" (as the optimization takes account of the delivery it serves as an update as it examines the route to match with a potential route of the user’s vehicle)).

	Regarding Claim 9, Gutmann in view of Iyer, Holland, Takeuchi, and Beaurepaire teach the limitations of claim 8 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the non-active node is a user of the car-sharing community (Beaurepaire, as mentioned in ¶80 the non-active node is a user. ¶86 further identifies the user of a car sharing community as it states the user having a subscription with the car sharing service “the identification of the user 809, the identification of the user's 809 subscription with the car sharing service”). The motivation to combine Gutmann in view of and further in view of Beaurepaire is discussed in claim 8 above and incorporated herein.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Rines (US Patent Application Publication No. 20090210262), Iyer, and Holland.
	Regarding Claim 11, Gutmann teaches a vehicle computer system, comprising:  a transceiver configured to communicate data with a remote server including vehicle data, vehicle reservation data, and […] from the remote server related to the vehicle and the vehicle reservation (Gutmann ¶51, “communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to a positive verification of the user identity and his reservation status” (the main system is the transceiver as it communicates with both the remote vehicle computer mounted inside the vehicle 
	a processor configured to utilize the data to authenticate a user and a vehicle after authenticating the vehicle reservation (Gutmann ¶47, teaches starting point for the user (user location), collection and return point, (vehicle location and potential parking spot), a vehicle designated for the entity (a vehicle for sharing). ¶55 mentions “If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors. While the card reader may obtain such reservation information from the central reservation system through the computer found within its particular vehicle which may in turn communicate with the central reservation system, this card reader also may communicate with the central reservation system directly”, which mentions that the user has a card, and when card approaches card reader of vehicle, it communicates with the server to verify if this user has reservation rights for the vehicle).
	Gutmann does not explicitly teach, however Rines teaches user data indicative of a user disability (see [0053] “the ATS 380 may access a traveler profile 320 for the relevant individual. The traveler profile 320 may comprise any relevant information relating to the traveler, such as … any special needs they may have if they are handicapped or disabled in any fashion … and any other information 
specific to the user or the type of travel or business nature that they are traveling for and/or that may be useful in arranging travel for the individual”).

	Gutmann does not explicitly teach, however Iyer teaches […] social-graph data […]; and a display configured to output the social graph data (Iyer Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle (social graph data as it’s a representation displayed for location of the vehicle via GPS) relative to the mobile device may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle.  Iyer; Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle (social graph data as it’s a representation displayed for location of the vehicle via GPS) relative to the mobile device may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “[…] social-graph data […], a display configured to output the social graph data” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since 
	Gutmann does not explicitly teach, however Holland teaches unlock the vehicle in response to a signal received directly from an off-board server authenticating the user (Holland ¶14 “the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle doors,” ¶6 “OnStar.TM. also offers a number of other features, including … remote door unlock,” ¶4 “The particular network goes through a validation process, typically by sending a message to the email address entered by the user to verify that it is authentic. Once the particular user is verified and creates a profile on the network, that user can now gain access to the particular features provided by the network”).
	It would have been obvious to a person having ordinary skill in the art to include in the shared vehicle transportation system of Gutmann the process of unlocking the vehicle in response to a signal received directly from an off-board server as taught in Holland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shared vehicle transportation system where the vehicle is unlocked in response to a signal received directly from an off-board server.
	Regarding Claim 12, Gutmann in view of Rein, Iyer, and Holland teach the limitations of claim 11 as discussed above.  Gutmann further teaches the data further includes user data indicating information about a user within a car-sharing community.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, and Kleve (US Patent Application Publication No. 20140129053).
	Regarding Claim 13, Gutmann teaches a method for car sharing, comprising:  communicating data from an off-board server to a remote vehicle computer system and a car-reservation system (Gutmann; ¶51, “communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to a positive verification of the user identity and his reservation status” (the main system is the off-board server as it communicates with both the remote vehicle computer mounted inside the vehicle along with central reservation system acting as the car reservation system). ¶55 provides the remote vehicle computer system explained as the in-vehicle computer “each vehicle available for hire includes an in-vehicle computer and a card reader that communicates with the in-vehicle computer. The card reader may be in the vicinity of its associated vehicle (when the vehicle is parked in an assigned parking space) or may be within the vehicle itself”. ¶56 also presents how a computer mounted to the dashboard of vehicle is used);
	depicting a vehicle for sharing, a vehicle-location, a user-location, and a potential parking- spot for sharing the vehicle (Gutmann ¶44 presents vehicle for sharing, at one or more locations which will cover a vehicle location. Vehicle location and potential parking spot is provided in ¶8 as it states “collection point is a collection and return point from which the hired vehicles are issued and returned” the parking location is simply where the user receives the vehicle, they're to return the vehicle to its base home location).
	Gutmann does not explicitly teach, however Holland teaches communicating data from an off-board server to a remote vehicle computer system (Holland ¶14 “the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of communicating data from an off-board server to a remote vehicle computer system as taught in Holland with the shared vehicle transportation system of Gutmann to cause the vehicle 12 to perform some operation (Holland ¶14).	
	Gutmann does not explicitly teach, however Iyer teaches outputting at a remote mobile phone a car-sharing social-graph, the car-sharing social-graph including graphical output (Iyer Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle (social graph data as it’s a representation displayed for location of the vehicle via GPS) relative to the mobile device may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “outputting at a remote, mobile phone a car-sharing social-graph, the car-sharing social-graph including graphical output, […]” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since “when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” (Iyer; Col. 6 lines 15-18).
	Gutmann teaches remotely unlocking a vehicle displayed on the […] in response to authenticating a user participating in a community (Gutmann; In regards to unlocking the vehicle based 
	Gutmann does not explicitly teach, however Iyer teaches […] social graph […] (Iyer; Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position (graphical output) of the motor vehicle (vehicle location) relative to the mobile device (user location) may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “[…] social graph […]” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since “when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” (Iyer; Col. 6 lines 15-18).
	Gutmann does not explicitly teach, however Holland teaches wherein the remotely unlocking is in response to a signal received at the vehicle directly from the off-board server (Holland ¶14 “the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle 

	It would have been obvious to a person having ordinary skill in the art to include in the shared vehicle transportation system of Gutmann the process of remotely unlocking the vehicle in response to a signal received directly from the off-board server as taught in Holland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shared vehicle transportation system where the vehicle is unlocked in response to a signal received directly from the off-board server.
	Gutmann teaches communicating, from the vehicle computer system to the off-board server, a user data indicative a user information (see [0056] “to enable ignition of the vehicle, the authorized individual must provide his personalized pin number to the particular vehicle's computer (for instance, and without limitation, a computer mounted into the dashboard of the vehicle). This computer communicates the individual's pin number to the central reservation system which again verifies reservation time and authorization to retrieve the vehicle. If verification occurs, the central reservation system allows the in-vehicle computer to enable the ignition. At this time, the authorized individual is able to remove the hired vehicle from the collection and return point on behalf of the hiring entity. The card reader or the computer in the vehicle can record and report the time when a vehicle is accessed and/or the ignition enabled and transmit this information to the central reservation system”).
sending an alert notifying an owner of the vehicle of a potential user of the vehicle determined using the user information (see [0063] “Additional Temporary User identification 504 may be sent to the vehicle Owner allowing for this information to be entered into the server and used as a virtual key, or in addition to the virtual key, allowing the Temporary User access to the Owner's vehicle while enabling a keyless drive-away. The Temporary User identification and virtual key may be sent in an encrypted message to the VCS, Temporary User's nomadic device, and/or vehicle Owners nomadic device. The Temporary User's information for vehicle authorization credential verification 516 may include, but not limited to fingerprint recognition of user, photos of credit cards, photo of forms of ID, facial recognition, voice print recognition, matrix barcode (ex. two-dimensional code), code word or code phrase for speech recognition, temporary mobile web login IDs and password, or other types of unique Temporary User identification,” [0082] “Once a Temporary User has selected the owner's vehicle to rent, the vehicle rental authorization system may notify the owner of a rental request”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of alerting the owner of a potential user of the vehicle determined using user information as taught in Kleve with the shared vehicle transportation system of Gutmann to enable the owner to accept or decline the potential user (Kleve [0083] - [0084]).
	Regarding Claim 14, Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes user data indicating information about a user within a car-sharing community (Gutmann ¶7, “a system to verify user identify and reservation status, wherein the system receives identifying information from a potential user” (data about the user is received to identify information from a potential user)).
	Regarding Claim 15, Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes local data including information about the car-sharing community (Gutmann Fig. 4A-4D and ¶52, provide local information about the car sharing community as it shows availabilities of the vehicles and schedule for vehicles for their collection and returns).
	Regarding Claim 16, Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes vehicle-access control data indicating information about the availability of the vehicle (Gutmann Fig. 4A-4D provide information to when vehicles used in car sharing community will be available. ¶52, “The depicted schedule shows vehicle availability for a collection and return point that has two vehicles that are reserved for entity use during the hours of 7 a.m. and 7 p.m” again pointing out that the schedule provides the availability and also provides the return point for reserved vehicles).
	Regarding Claim 17, Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the method further includes utilizing vehicle-access control data to authenticate a potential user of the vehicle (Gutmann; ¶55 states “Each subscriber of the service is issued a personalized identification card. Access to a reserved vehicle can be achieved by placing the individual's personalized identification card near a particular vehicle's card reader. If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle” (so by using the personal identifier provided to a user, when a user is at the vehicle, the card reader in the vehicle reads the identification of the identifier to allow access for the vehicle)).
	Regarding Claim 18, Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes vehicle data indicating information about a vehicle.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, Kleve, and Behr.
	Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches […] a recommendation for a vehicle drop-off location (Gutmann ¶8 states that the drop-off or return point is for the vehicle to be returned back to the location it is picked-up or collected from).
	Gutmann does not explicitly teach, however Behr teaches wherein the social-graph outputs […] (Behr ¶16-¶18, “The customer user interface may present the user with a map for selecting a drop off location, or a text box for entering an address, or combinations thereof” (customer inputs an address, and then based off that address put in, the system determines the most appropriate agent and most appropriate parking location to pick up or store vehicle and it's ’resented on a map through the user interface)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer, Holland, and Kleve by including the social-graph outputs […]” as taught by Behr to include the above features in the invention of Gutmann in view of Iyer, Holland, and Kleve. One would be motivated to modify Gutmann in view of Iyer, Holland, and Kleve with the teachings of Behr since “a map is presented to show user where vehicle can be dropped off” (Behr ¶16).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, Kleve, and Beaurepaire.
	Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the method further includes utilizing a cost-optimizer to update and identify a non-active node (Beaurepaire ¶80 states “the configuration platform 109 may cause cost optimization of a shared vehicle or a rental vehicle used for 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer, Holland, and Kleve by including “the processor is further configured to utilize a cost-optimizer to update and identify a non-active node” as taught by Beaurepaire to include the above features in the invention of Gutmann in view of Iyer, Holland, and Kleve. One would be motivated to modify Gutmann in view of Iyer, Holland, and Kleve with the teachings of Beaurepaire since “this may allow generating savings for the delivery company in addition to making safe delivery of the goods” (Beaurepaire ¶80).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, Kleve, and Rao (US Patent Application Publication No. 20110267186).
	Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Rao teaches wherein the user information is indicative of a plurality of user being in the vehicle (see [0017] “driver display 44 may be provided with an occupant status alert indicating occupant presence and the seatbelt status for seats having occupants,” [0018] “the image(s) are processed to detect occupants … an alert to a vehicle operator concerning unlatched occupants is provided,” [0019] “the thermal images are processed to detect one or more occupants … 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user information indicative of a plurality of user being in the vehicle as taught in Rao with the shared vehicle transportation system of Gutmann to enable the system respond to the presence of the users, such as providing: an alert as to the presence of the users and providing a response based on the nature of the users (Rao [0002]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, Kleve, and Lors (US Patent No. 8170745).
	Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Lors teaches wherein the user information is indicative of a child being in the vehicle (see Abstract “As the child enters the bus, the child would insert a personalized identification card, thereby recording the child's seat location and presence”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the user information (indication of a child being in the vehicle) in Lors with the user information (pin number) in Gutmann.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of user information that is communicated from a vehicle to a server, where the user information includes indication of a child being in the vehicle.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, Kleve, and Rines.
	Gutmann in view of Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Rines teaches wherein the user information is indicative of a commercial operation (see [0053] “the ATS 380 may access a traveler profile 320 for the relevant individual. The traveler profile 320 may comprise any relevant information relating to the traveler, such as … any other information specific to the user or the type of travel or business nature that they are traveling for and/or that may be useful in arranging travel for the individual”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user information indicative of a commercial operation as taught in Rines with the shared vehicle transportation system of Gutmann to enable the system to make travel arrangements for the user (Rines [0053]).
Response to Arguments
Applicant’s arguments filed December 17th, 2021 regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628